Dear Rep. Barrow:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You have asked for our opinion on matters related to Louisiana's Public Bid Law, La.Rev.Stat. 38:2211 et seq. Specifically, you ask whether a Lawrason Act municipality that receives state and/or federal funding for a public works project is required to comply with the competitive bidding process prescribed by Louisiana's Public Bid Law.
As a public entity, as defined in La.Rev.Stat. 38:2211(A)(10), a Lawrason Act municipality is subject to the provisions of Louisiana's Public Bid Law. This holds true regardless of whether a municipality receives state and/or federal funding, subject to certain limited exceptions. See Attorney General Opinion No. 81-115. Under Louisiana's Public Bid Law, contracts for public works projects exceeding $100,0001 must be advertised and let to the lowest responsible and responsive bidder. See
La.Rev.Stat. 38:2211 et seq. A public works project means the erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by a public entity. La.Rev.Stat. 38:2211(A)(11). Public works projects that are estimated to cost less than $100,000 are not subject to the advertising and bidding requirements of the Public Bid Law and may be undertaken by the public entity with its own employees or may be negotiated with one or more contractors.
To determine if a public works project exceeds the $100,000 contract limit, the public entity must add together the total cost of materials that will go into the project, the wages and benefits which will be paid to the employees used in the project, the cost of supervision and administrative overhead not to exceed fifteen percent, and the rental value of the owned equipment which will be used as per *Page 2 
the rates in the latest edition of the Association Equipment Dealers Rental Book. Atty. Gen. Op. No. 04-0079.
In the absence of any specific facts, we have only provided you with these general guidelines and trust that this response adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ MICHAEL J. VALLAN Assistant Attorney General
  JDC/MJV/crt
1 Effective August 15, 2009, Act 161 (House Bill 353) amended and reenacted La.R.S. 38:2212(A)(1)(d) to increase the contract limit for public works to one hundred fifty thousand dollars
per project, including labor, materials, and equipment.